DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are drawn to an equivalent isotropically radiated power (EIRP) control method and corresponding apparatus, wherein the method comprises: determining an EIRP threshold En of a spatial grid Xn, wherein the EIRP threshold En is related to a safety distance Rn of the spatial grid Xn, wherein n is any integer from 0 to N-1, wherein N is a quantity of spatial grids, and wherein N is a positive integer greater than or equal to 1; and 
controlling a total EIRP of a plurality of beams in the spatial grid Xn to be less than or equal to the EIRP threshold En. Closest prior art of record is as follows:
Mani et al. (US 20070046539 A1) discloses controlling EIRP of transmission signals to be below a threshold.
Comsa et al. (US 20200037254 A1) discloses EIRP threshold based on parameter level.
However, prior art of record fails to disclose either alone or in combination the specific EIRP threshold determination claimed, in combination with all the other limitations of the independent claims rendering them and their dependents allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chapman et al. (US 11223408 B2) discloses controlling EIRP below a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637